UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7200


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JERMAINE LEE OSBORNE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.    Samuel G. Wilson, District
Judge. (7:05-cr-00094-sgw-mfu-1; 7:09-cv-80147-sgw-mfu)


Submitted:    October 20, 2009              Decided:   November 9, 2009


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jermaine Lee Osborne, Appellant Pro Se.   Donald Ray Wolthuis,
Assistant  United  States  Attorney,  Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jermaine    Lee    Osborne         seeks    to    appeal      the     district

court’s    order     dismissing      as    untimely      his     28   U.S.C.A.       § 2255

(West Supp. 2009) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”         28    U.S.C.       § 2253(c)(2)        (2006).        A

prisoner     satisfies        this        standard       by    demonstrating            that

reasonable     jurists       would    find      that     any     assessment        of     the

constitutional       claims    by    the    district      court       is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Osborne has

not   made    the    requisite       showing.           Accordingly,         we    deny    a

certificate     of    appealability         and      dismiss      the      appeal.         We

dispense     with     oral    argument       because       the    facts      and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                            2